DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 2/24/22, Applicant, on 5/24/22, amended claims. Claims 2-13, 15-21 are pending in this application and have been rejected below.
Claims 2-13, 15-21 are eligible under 35 USC 101 when viewing the claim in combination under Step 2A, Prong 2 based on the claim 2 reciting “transmit through an application server one or more responses from an agent to a third party communication conduit; receiving a broadcast including a support request from a third party social network communication conduit; generating a threaded history of a conversation between a client and the agent; displaying the threaded history on one or more user interfaces associated with the agent; and storing the support request, the threaded history, and the one or more responses.” Similar recitations are in independent claims 15 and 21. This is viewed as a combination of additional elements that result in “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (MPEP 2106.05(e)).

Response to Amendment
Applicant’s amendments are acknowledged.
112b rejections withdrawn in light of the amendments.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/835,250; 13/835,502; 13/865,411; 13/865,429; 14/798,171; 14/798,159; 15/336,896, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As explained in the 112a rejection below, the limitations regarding “authentication” are also not found to be supported even in this 16/701,143. For the same reasons, the similar language in the specifications of the earlier limitations also do not provide support. Thus, the new limitations mean the priority date of this application would be 11/25/19 unless Applicant can explain how earlier limitations support the current amended language or amend the language to be supported in compliance with 112a, or remove the limitations at issue.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13, 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 2 now recites “the webpage being further configured to retrieve from the third party communication conduit and to display the support request, the threaded history, and the one or more requests and to further process messages between the client and the agent when the link is selected and authentication is completed”. Examiner is unable to support disclosure of “to further process messages” or even what this might entail. Examiner notes paragraph 68-69 as published states the authentication then viewing prior responses and support responses. It’s the last part of the limitation [see bolding] that is not supported. Examiner suggests removing the “new matter” or pointing out how the disclosure supports such a limitation.
Claims 3-13, 15-21 depend from claim 2 or recite similar limitations and are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “to further process messages” in claim 2 is a relative term which renders the claim indefinite. The term “further process messages” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also unclear what the “processing” is even with regards to and also whether the claim is saying the agent (i.e. a person) processes the messages or if it is referring to the computer.
Claims 3-13, 15-21 depend from claim 2 or recite similar limitations and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart ‘826 (US Pub. No. 2011/0125826), Bland (US 2010/0293560), and Peters (8,943,145).
Concerning claim 2, Erhart ‘826 discloses:
A system (Erhart ‘826 – See par 81 - FIG. 7 illustrates one embodiment of a computer system 700 upon which the servers, computers, or other systems or components described herein may be deployed or executed), comprising: 
a repository configured to store data associated with a platform having a response function (Erhart ‘826 –- See par 31 - in other embodiments, the dialog system 104 and/or the social media gateway 106 are separate systems or functions executed separately from the contact center 102 and/or executed by a third party. See par 33, 43, FIG. 2B - The dialog system 104, social media gateway 106 can be executed by a computer system such as those in conjunction with FIGS. 6 and 7. The dialog system 104 can include one or more components…. including message history database 222, heuristic rules and dialogs database 218; See par 78 - The system 600 may also include one or more file and or/application servers 630, which can, in addition to an operating system, include one or more applications accessible by a client running on one or more of the user computers 605, 610, 615 (the “applications” accessible by a client disclose a “platform”, as par 31, 33 indicates that the dialog system 104,  social media gateway 106 can be executed by the application server);
a processor configured to enable the response function configured to transmit through an application server one or more responses from an agent to a third party communication conduit (Erhart – See FIG. 1, par 28-30 – The contact center 102 can be executed by one or more servers or computer systems, as described in conjunction with FIGS. 6 and 7. The contact center 102 can include all systems, whether hardware or software, that allows the contact center 102 to receive, service, and respond to directed contacts. For example the contact center 102 can include the interface to human agents, systems to allow human agents to service and respond to received contacts. See par 28 – The communication system 100 can include a contact center 102, a network 108; See par 31 -  The contact center 102 may include a dialog system 104 and a social media gateway 106 (106 and/or 108 disclosing conduit). the dialog system 104 and the social media gateway 106 are shown as being a part of the contact system 102, in other embodiments, the dialog system 104 and/or the social media gateway 106 are executed by a third party. See par 33 - The social media gateway 106 can be executed by a computer system such with FIGS. 6 and 7.; See FIG. 6, par 78-79 -  The computer systems 605, 610, and 615, file server 625 and/or application server 630 may function as the system, devices, or components described in FIGS. 1-3); 
to receive a broadcast including a support request from a third party social network communication conduit (Erhart – see par 39 - For example, the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102. See par 29, FIG. 1 - The network 108 can be any network or system operable to allow communication between the contact center 102 and the one or more social media networks 112, 114, and/or 116. See par 34 - Herein, the social media gateway 106 can include one or more content filters 202a, 202b, and/or 202c. A content filter 202 can receive all of the messages for the contact center 102 from a social media network 112, 114, and/or 116 and eliminate or delete those messages that do not require a response; See par 42 - A response from an agent in the contact center 102 can be sent to the social media gateway 106. A translated response may then be posted to the appropriate social media network 112, 114, and/or 116 by the social media gateway 106. In other embodiments, the agent may post the response directly to the social media network 112, 114, and/or 116 without sending the response to the social media gateway 106. See par 44 - For example, if a user asks for a manual, the input of the text word "manual" can cause the dialog system 104 to send information about one or more manuals); 
to generate a threaded history of a conversation between a client and the agent (Erhart – See par 41 - A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to, or other information that may be pertinent to the dialog system 104. Thus, the dialog system 104 may be able to respond concurrently to two or more messages based on a grouping provided by the message aggregator 208; In case Applicant has a different interpretation, see Bland discloses the limitations as well – See par 75-77 - For example, in an HTML-based environment, the thread ID associated with a comment or question could be [see par 76]; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - upon completion of this response or answer, the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread); 
to display the… on one or more user interfaces associated with the agent (Erhart ‘826 – See par 52 - An agent interface 224 is a communication system operable to send action items to contact center agents, in the contact center 102. An agent can be a person or other system that is operable to respond to certain questions or requests from a customer. For example, the agent can be a person that has specialized expertise in a topic area, such as technical support. The agent interface 224 can format the social message into an action item and forward that message to one or more agents 228.); 
Erhart does not explicitly disclose that the combined/aggregated messages (discloses in par 41) is what is displayed. Bland discloses:
to display the “threaded history” on one or more user interfaces associated with the agent (Bland – See par 64, FIG. 2 – S240 – retrieve resource information including “thread identifier” to identify the question or comment; See par 75-77 - This URL identifies the message thread by a unique ID (will-product-x-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - or example, for a customer service agent, the customer service agent can scroll down to the text entry field that allows entry of the response or answer. Upon completion of this response or answer, the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread).
Erhart’ 826 discloses agents could have specialized expertise in a topic area and could forwarded a message to one or more agents 228 (See par 52). Erhart ‘826 and Bland in combination disclose:
to assign the support request to a queue associated with the agent (Bland – See par 56 - if it is determined that agent assistance is required, the skills required to address the question or comment are determined and then the question or comment forwarded to an agent queue for handling by a customer service agent 280-284. These skills-based-routing queues can be established in a similar manner to call center architectures where multiple customer service agents, generally with specific skill sets, are assigned to a specific queue to handle a specific type of issue.); and 
and to store the support request, the threaded history (Bland – see par 61 - In step S205, an interaction center is associated with one or more sources. As discussed, these sources can include one or more of logs; See par 64 - In step S240, information pertaining to the source can be retrieved. This information includes, for example, IP address or URL, thread identifier, or in general any information used to identify the location of the question or comment.), and the one or more responses generated by the agent (Erhart ‘826 – See par 50 - The message history database 222 can be any database or data storage system as described in conjunction with FIGS. 6 and 7. Thus, the message history database 222 can store data in data fields, objects, or other data structures to allow other systems to retrieve that information at a later time. The message history database 222 can store previous messages or information about previous messages. Thus, for example, if the trend analysis component 212 is analyzing several messages over a period of time, the trend analysis component 212 can retrieve information about previous messages associated with the current analysis from the message history database 222) and transmitted over the third party social network communication conduit to the client (Erhart See par 42 - The social media gateway 106 can also send responses back to the social media networks 112, 114, and/or 116. A response from an agent in the contact center 102 can be sent to the social media gateway 106 (disclosing the conduit). See par. 0045 – dialog data structure 300 steps through various states for each social media message; can query CRM database 232 to find out if this user has an existing order; dialog core 210 can interface with post history from the social media site or other systems);
the one or more responses being evaluated by a system response portal… (Erhart ‘826 – see par 38 - each specific and particular social media network message can be translated into a standard format for use by the dialog system 104. Further, the social media network API 204 can translate that response into a particularly or specifically formatted response message that can be posted to the corresponding social media network 112, 114, and/or 116.  see par 49, FIG. 2B - The analysis tools component 216 is operable to analyze response messages received back from an agent interface 224. In analyzing the agent's responses, the analysis tools component 216 can determine if the dialog data structures 300 (FIG. 3) originally retrieved by the text processing component 214 met the needs of the customer.).
Erhart ‘826 discloses a contact center using social media networks, such as twitter (See par 28, 39), and sending a formatted response message to the corresponding social media network (See par 38, 49). Bland discloses sending messages with agents to different blogs or twitter (see par 12). However, Erhart and Bland do not explicitly disclose the limitations:
the one or more responses being evaluated by a system response portal configured “to determine if the one or more responses exceed a limit associated with the third party communication conduit,” and 
to generate a message including a link and a truncated response, the truncated response being generated by truncating the one or more responses if the one or more responses exceed the limit associated with the third party communication conduit.”
Peters discloses the limitations:
the one or more responses being evaluated by a system response portal configured “to determine if the one or more responses exceed a limit associated with the third party communication conduit,” (Peters Col. 11, lines 29-45; FIG. 3B - when the social network is Twitter.RTM., the surrogate social network message Tweet.RTM. is limited in length (e.g., 140 characters) and may be in the form of "AcctABC support (i) Search online self-help http://bit.ly/33rw3A (ii); when John chooses self-help link, redirected to the AccountingABC customer support website [See FIG. 3B), and 
to generate a message including a link and a truncated response, the truncated response being generated by truncating the one or more responses if the one or more responses exceed the limit associated with the third party communication conduit (Peters Col. 11, lines 29-45; FIG. 3B - when the social network is Twitter.RTM., the surrogate social network message Tweet.RTM. is limited in length (e.g., 140 characters) and may be in the form of "AcctABC support (i) Search online self-help http://bit.ly/33rw3A (ii); when John chooses self-help link, redirected to the AccountingABC customer support website [See FIG. 3B).
Erhart ‘826 discloses extracting identify of user or user name (See par 60-61). Bland discloses from the agent perspective how the agents must login to the social network (See par 45, 77). Erhart ‘826 and Bland do not explicitly disclose the “authentication” limitation as best understood.
Erhart ‘826, Bland, and Peters in combination disclose:
inserting the link to a webpage associated with the system response portal, the webpage being further configured to retrieve from the third party communication conduit and to display the support request, the threaded history, and the one or more requests and to further process messages between the client and the agent (Erhart – See par 41 - A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to; see Bland discloses the limitations as well – See par 75-77 - For example, in an HTML-based environment, the thread ID associated with a comment or question could be [see par 76]; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein) when the link is selected and authentication is completed (Peters Col. 10, lines 23-38 - The social network message (303) is visible to any members registered with XYZ social network and having an active XYZ social network account; See also Col. 7, lines 65-67; Col. 8, lines 1-7 - In one or more embodiments of the invention, the API includes a flag function for returning various status information of the social network message. In Step 203, the information (e.g., user name) of a sender of the social network message containing the pre-determined customer support keyword is obtained using the flag function of the API based on the ID associated with the social network message. In particular, the sender is among the social network community members needing customer support as identified in the Step 202 above.), the system response portal being configured to display untruncated content comprising at least the one or more responses when the link is selected using a user interface, the untruncated content being retrieved as data from the system response portal.” (Peters Col. 11, lines 29-45; FIG. 3B -  If John chooses option one when viewing this surrogate social network message on his mobile phone and click on the online self-help link "http://bit.ly/33rw3A", the browser on his mobile phone will be redirected to the AccountingABC customer support website. For example, the screen shot (310) may be displayed on John's mobile phone for him to search various support information using the search box (311) and the customer support information box (312).).
Erhart ‘826 in combination with Bland discloses:
the data being further transferred to the third party social communication conduit using a social customer care application in data communication with the third party social communication conduit if the link is a response portal website link (Erhart – See par 31 - See par 31 -  The contact center 102 may include a dialog system 104 and a social media gateway 106 (106 and/or 108 disclosing conduit) ; See FIG. 2a, par 36 –  the API 204 can be an application that provides access to the site; see par 44 - A dialog is a set of inputs and associated actions that can be taken which allow for the automatic and structured response to social media requests or messages. For example, if a user asks for a manual, the input of the text word "manual" can cause the dialog system 104 to send information about one or more manuals. In turn, the receiver of the response may respond, in kind, with the selection of a certain user manual. In which case, the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual).
Erhart, Bland, and Peters are directed to solving the same problem of assessing data (posts/comments) from users over multiple social networks (See Erhart Abstract; See Bland par 47-48, 61 – sources include social networking sites and feeds; Peters Col. 5, lines 5-32). 1) Erhart does not explicitly disclose that the combined/aggregated messages (discloses in par 41) is what is displayed. Bland improves upon Erhart by explicitly disclosing that there is a “thread identifier” and it is displayed for agents to post replies in a threaded set of interactions (See par 64, 75-78).  One of ordinary skill in the art would be motivated to further include having threaded identifiers to efficiently track prior responses for resolving problems and improve upon the combined messages by “person posted,” subject, or person sent to as disclosed in Erhart ‘826. 2) Erhart discloses having a “subject matter field” for filter criteria of content or a “subject” of a message (See par 36, 41). Erhart’ 826 discloses agents could have specialized expertise in a topic area and could forwarded a message to one or more agents 228 (See par 52). Bland improves upon Erhart by explicitly disclosing that there is a queue for handling specific issues and/or having agents with certain skill sets (See par 56).  One of ordinary skill in the art would be motivated to further include having queue to efficiently assign issues to those agents with expertise, as agents with expertise is disclosed in Erhart ‘826. 3) Erhart ‘826 discloses a contact center using social media networks, such as twitter (See par 28, 39), and sending a formatted response message to the corresponding social media network (See par 38, 49). Bland discloses sending messages with agents to different blogs or twitter (see par 12). Peters improves upon Erhart and Bland by explicitly disclosing that there is a message size limit and that a truncated link can be provided to retrieve the full, untruncated information from another site where the truncated link (e.g. bit.ly address link) is for information a customer is seeking (See Peters).  One of ordinary skill in the art would be motivated to further include having a shortened link to efficiently reduce the message length to fit within the fixed character limit of twitter and provide “additional information” intended to be messaged, further improving upon the use of formatting of twitter as disclosed in Erhart ‘826 (See par 38). 3) Erhart ‘826 discloses extracting identity of user or user name (See par 60-61). Bland discloses from the agent perspective how the agents must login to the social network (See par 45, 77). Peters improves upon Erhart and Bland by explicitly disclosing that only users registered with the social network can see messages and that an API function can be used to obtain IDs of users associated with the social network message that need customer support (See col. 10; 7-8).  One of ordinary skill in the art would be motivated to further include having members registered to see messages to efficiently allow just users registered to see the messages, further improving upon the identities of users as disclosed in Erhart ‘826 (See par 60-61) and the login process of agents using the social network (See Bland par 45, 77).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of scheduling agents to respond to posts on social networks in Erhart to further utilize thread identifiers to display interactions to agents and queues to facilitate assigning issues to agents with certain skills as disclosed in Bland, and to further use a shortening service to shorten the length of the URL and fit within the 140 character limit of the twitter to provide additional information on another site to registered users as disclosed in Peters, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Concerning claim 15, Erhart ‘826 discloses:
A system (Erhart ‘826 – See par 81 - FIG. 7 illustrates one embodiment of a computer system 700 upon which the servers, computers, or other systems or components described herein may be deployed or executed.), comprising: 
a memory configured  to store data associated with a social network and a response portal (Erhart ‘826 –- See par 31 - in other embodiments, the dialog system 104 and/or the social media gateway 106 are separate systems or functions executed separately from the contact center 102 and/or executed by a third party. The social media gateway 106 can receive and translate messages from the one or more social media networks 112, 114, and/or 116. See par 33, 43, FIG. 2B - The dialog system 104, social media gateway 106 can be executed by a computer system such as those in conjunction with FIGS. 6 and 7. The dialog system 104 can include one or more components…. including message history database 222, heuristic rules and dialogs database 218; See par 48 - For example, the text processing component can look for the word "manual," in the social media message. If the word "manual" is found, the text processing component 214 may retrieve a dialog from the heuristic rules and dialogs database 218, which communicates with the customer about one or more owner's manuals, repair manuals, or other types of manuals); and
a social customer care system (Erhart – see par 28 - A communication system 100, for interacting with persons using social media is shown in FIG. 1. The communication system 100 can include a contact center 102, a network 108, and one or more types of social media networks or systems, such as social media network 1 112, social media network 2 114, and social media network 3 116.) configured to enable a response function configured to transmit through an application server one or more responses from a client to a third party communication conduit (Erhart – same as claim 2 rejection - See FIG. 1, par 28-30 – The contact center 102 can be executed by one or more servers or computer systems, as described in conjunction with FIGS. 6 and 7. The contact center 102 can include all systems, whether hardware or software, that allows the contact center 102 to receive, service, and respond to directed contacts. See par 28 – The communication system 100 can include a contact center 102, a network 108; See par 31 -  The contact center 102 may include a dialog system 104 and a social media gateway 106 (106 and/or 108 disclosing conduit). See par 33 - The social media gateway 106 can be executed by a computer system such as those in conjunction with FIGS. 6 and 7.; See FIG. 6, par 78-79 -  The computer systems 605, 610, and 615, file server 625 and/or application server 630 may function as the system, devices, or components described in FIGS. 1-3); 
to receive a broadcast (Erhart see par 39 - For example, the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102. ) including a request from another client (Examiner notes the title of the person as “client,” agent, etc. does not impart any function on the claim and is not a patentable distinction. Nonetheless – Bland explicitly even discloses - See par 44 - , information such as questions and comments can be derived from any of the above information sources, and in general from any endpoint(s) on the Internet including mash ups, portals, wikis, user-generated content, consumer-generated media, social media, industrial media, website(s), and the like. See par 53 – filter module can determine whether there is a type of that a user (disclosing a “client” also), such as a company, should respond to) in data communication with a social network (Erhart discloses entire limitation – See par 29, FIG. 1 - The network 108 can be any network or system operable to allow communication between the contact center 102 and the one or more social media networks 112, 114, and/or 116. See par 34 - Herein, the social media gateway 106 can include one or more content filters 202a, 202b, and/or 202c. A content filter 202 can receive all of the messages for the contact center 102 from a social media network 112, 114, and/or 116 and eliminate or delete those messages that do not require a response; See par 42 - A response from an agent in the contact center 102 can be sent to the social media gateway 106. The response may be in a general format and translated. The translated response may then be posted to the appropriate social media network 112, 114, and/or 116 by the social media gateway 106. In other embodiments, the agent may post the response directly to the social media network 112, 114, and/or 116 without sending the response to the social media gateway 106. See par 44 - For example, if a user asks for a manual, the input of the text word "manual" can cause the dialog system 104 to send information about one or more manuals. In turn, the receiver of the response may respond, in kind, with the selection of a certain user manual); 
to generate a threaded history of a conversation between a client and the another client (see above for “client” and “another client” not being a patentable distinction to name the title of people - Erhart – See par 41 - A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to, or other information that may be pertinent to the dialog system 104. Thus, the dialog system 104 may be able to respond concurrently to two or more messages based on a grouping provided by the message aggregator 208; In case Applicant has a different interpretation, see Bland discloses the limitations as well – See par 75-77 - For example, in an HTML-based environment, the thread ID associated with a comment or question could be [see par 76]; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein); 
to display the… on a user interface associated with the client (Erhart ‘826 – See par 52 - An agent interface 224 is a communication system operable to send action items to contact center agents, in the contact center 102. An agent can be a person or other system that is operable to respond to certain questions or requests from a customer. For example, the agent can be a person that has specialized expertise in a topic area, such as technical support. The agent interface 224 can format the social message into an action item and forward that message to one or more agents 228.); 
Erhart does not explicitly disclose that the combined/aggregated messages (discloses in par 41) is what is displayed. Bland discloses:
to display the “threaded history” on a user interface associated with the client (Bland – same as in claim 1 rejection above - See par 64, FIG. 2 – S240 – retrieve resource information including “thread identifier” to identify the question or comment; See par 75-78 - This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread) the user interface being provided by a platform hosted on the application server and in data communication with response function (Erhart ‘826 –- See par 31 - in other embodiments, the dialog system 104 and/or the social media gateway 106 are separate systems or functions executed separately from the contact center 102 and/or executed by a third party. See par 33, 43 - The dialog system 104, social media gateway 106 can be executed by a computer system such as those in conjunction with FIGS. 6 and 7. See par 78 - The system 600 may also include one or more file and or/application servers 630, which can, in addition to an operating system, include one or more applications accessible by a client running on one or more of the user computers 605, 610, 615 (the “applications” accessible by a client disclose a “platform”, as par 31, 33 indicates that the dialog system 104,  social media gateway 106 can be executed by the application server).
Erhart’ 826 discloses agents could have specialized expertise in a topic area and could forwarded a message to one or more agents 228 (See par 52). Erhart ‘826 does not explicitly disclose a “queue.” 
Erhart ‘826 and Bland in combination disclose:
to assign the request to a queue associated with the agent (Bland – same as in claim 1 rejection - See par 56 - customer service agents, generally with specific skill sets, are assigned to a specific queue to handle a specific type of issue.); and 
to store the request, the threaded history (Bland – same as in claim 1 rejection - see par 61 - sources can include one or more of logs; See par 64 - In step S240, information pertaining to the source can be retrieved. This information includes, for example, IP address or URL, thread identifier, or in general any information used to identify the location of the question or comment.), and the response generated by the client (Erhart ‘826 – See par 50 - The message history database 222 can be any database or data storage system as described in conjunction with FIGS. 6 and 7. can retrieve information about previous messages associated with the current analysis from the message history database 222) and transmitted over the third party communication conduit and the social network to another client (Erhart same as in claim 1 rejection - See par 38 - response message that can be posted to the corresponding social media network 112, 114, and/or 116; See par 42 - The social media gateway 106 can also send responses back to the social media networks 112, 114, and/or 116. A response from an agent in the contact center 102 can be sent to the social media gateway 106. See par. 0045 – dialog core 210 can interface with post history from the social media site or other systems).
the one or more responses being evaluated by a system response portal… (Erhart ‘826 – see par 38 - each specific and particular social media network message can be translated into a standard format for use by the dialog system 104. Further, the social media network API 204 can translate that response into a particularly or specifically formatted response message that can be posted to the corresponding social media network 112, 114, and/or 116.  see par 49, FIG. 2B - The analysis tools component 216 is operable to analyze response messages received back from an agent interface 224. In analyzing the agent's responses, the analysis tools component 216 can determine if the dialog data structures 300 (FIG. 3) originally retrieved by the text processing component 214 met the needs of the customer.).
Erhart ‘826 discloses a contact center using social media networks, such as twitter (See par 28, 39), and sending a formatted response message to the corresponding social media network (See par 38, 49). Bland discloses sending messages with agents to different blogs or twitter (see par 12). However, Erhart and Bland do not explicitly disclose the limitations:
the one or more responses being evaluated by a system response portal configured “to determine if the one or more responses exceed a limit associated with the third party communication conduit,” and 
“to generate a message including a link and a truncated response, the truncated response being generated by truncating the one or more responses if the one or more responses exceed the limit associated with the third party communication conduit.”
Peters discloses the limitations:
the one or more responses being evaluated by a system response portal configured “to determine if the one or more responses exceed a limit associated with the third party communication conduit,” (Peters Col. 11, lines 29-45; FIG. 3B - when the social network is Twitter.RTM., the surrogate social network message Tweet.RTM. is limited in length (e.g., 140 characters) and may be in the form of "AcctABC support (i) Search online self-help http://bit.ly/33rw3A (ii); when John chooses self-help link, redirected to the AccountingABC customer support website [See FIG. 3B), and 
to generate a message including a link and a truncated response, the truncated response being generated by truncating the one or more responses if the one or more responses exceed the limit associated with the third party communication conduit (Peters Col. 11, lines 29-45; FIG. 3B - when the social network is Twitter.RTM., the surrogate social network message Tweet.RTM. is limited in length (e.g., 140 characters) and may be in the form of "AcctABC support (i) Search online self-help http://bit.ly/33rw3A (ii); when John chooses self-help link, redirected to the AccountingABC customer support website [See FIG. 3B).
Erhart ‘826 discloses extracting identify of user or user name (See par 60-61). Bland discloses from the agent perspective how the agents must login to the social network (See par 45, 77). Erhart ‘826 and Bland do not explicitly disclose the “authentication” limitation as best understood.
Erhart ‘826, Bland, and Peters in combination disclose:
inserting the link to a webpage associated with the system response portal, the webpage being further configured to retrieve from the third party communication conduit and to display the support request, the threaded history, and the one or more requests and to further process messages between the client and the agent (Erhart – See par 41 - A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to; see Bland discloses the limitations as well – See par 75-77 - For example, in an HTML-based environment, the thread ID associated with a comment or question could be [see par 76]; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein) when the link is selected and authentication is completed (Peters Col. 10, lines 23-38 - The social network message (303) is visible to any members registered with XYZ social network and having an active XYZ social network account; See also Col. 7, lines 65-67; Col. 8, lines 1-7 - In one or more embodiments of the invention, the API includes a flag function for returning various status information of the social network message. In Step 203, the information (e.g., user name) of a sender of the social network message containing the pre-determined customer support keyword is obtained using the flag function of the API based on the ID associated with the social network message. In particular, the sender is among the social network community members needing customer support as identified in the Step 202 above), the system response portal being configured to display untruncated content associated with the one or more responses if the link is selected using a user interface.” (Peters Col. 11, lines 29-45; FIG. 3B -  If John chooses option one when viewing this surrogate social network message on his mobile phone and click on the online self-help link "http://bit.ly/33rw3A", the browser on his mobile phone will be redirected to the AccountingABC customer support website. For example, the screen shot (310) may be displayed on John's mobile phone for him to search various support information using the search box (311) and the customer support information box (312).
Erhart ‘826 in combination with Bland discloses:
the data being further transferred to the third party communication conduit using a customer response portal application in data communication with the third party social communication conduit if the link is a response portal website link (Erhart – See par 31 - See par 31 -  The contact center 102 may include a dialog system 104 and a social media gateway 106 (106 and/or 108 disclosing conduit) ; See FIG. 2a, par 36 –  the API 204 can be an application that provides access to the site; see par 44 - A dialog is a set of inputs and associated actions that can be taken which allow for the automatic and structured response to social media requests or messages. For example, if a user asks for a manual, the input of the text word "manual" can cause the dialog system 104 to send information about one or more manuals. In turn, the receiver of the response may respond, in kind, with the selection of a certain user manual. In which case, the dialog data structure may then automatically send the user to a website where the user can retrieve an electronic version of the manual).
It would have been obvious to combine Erhart and Bland and Peters for the same reasons as claim 2 above.


	Concerning claim 4, Erhart in combination with Bland discloses:
The system of claim 1, wherein the processor is further configured to generate another response to the support request from the agent, the another response being added to the (Erhart – See par 41 - A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to, or other information that may be pertinent to the dialog system 104. Thus, the dialog system 104 may be able to respond concurrently to two or more messages based on a grouping provided by the message aggregator 208) threaded history (Bland – See par 64, FIG. 2 – S240 – retrieve resource information including “thread identifier” to identify the question or comment; See par 75-77 - This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - or example, for a customer service agent, the customer service agent can scroll down to the text entry field that allows entry of the response or answer. Upon completion of this response or answer, the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above.

	Concerning claim 5, Erhart discloses agents can be pulled back into available state for assignment to other work (See par 8) and that agents can have specialized expertise in a topic area and can forward a message to one or more agents (See par 52). However, Erhart does not explicitly disclose the limitations.
	Bland discloses the limitations:
The system of claim 1, wherein the processor is further configured to evaluate the support request and the threaded history to determine another agent to assign the support request from the agent (Bland – See par 56 - These skills-based-routing queues can be established in a similar manner to call center architectures where multiple customer service agents, generally with specific skill sets, are assigned to a specific queue to handle a specific type of issue. see par 59 -An initial check by the customer service agent (280-284) can be whether or not the comment or question is in the appropriate queue. If the comment or question is not in the appropriate queue, the customer service agent can reassign the question or comment to an appropriate queue. ; see par 74, after an agent is assigned, check if appropriate queue (See FIG. 4 - S465 (shows “reassign to appropriate queue”)).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above. In addition, Erhart discloses agents can be pulled back into available state for assignment to other work (See par 8) and that agents can have specialized expertise in a topic area and can forward a message to one or more agents (See par 52). ). Bland improves upon Erhart by explicitly disclosing that there is a queue for handling specific issues and/or having agents with certain skill sets (See par 56) as well as for “reassigning” a question or comment (See par 59, 74, FIG. 4).  One of ordinary skill in the art would be motivated to further include having queue to efficiently assign and reassign issues to those agents with expertise as disclosed in Erhart ‘826.

Concerning claim 6, Erhart in combination with Bland discloses:
The system of claim 1, wherein the processor is further configured to evaluate the support request and the threaded history to automatically determine, by the response function, another agent to assign the support request from the agent (Bland – see par 12 - a number of feeds could be aggregated into a rules-based analysis engine, which filters the individual messages and routes them to one or more contact center queues. Different queues may be targeted depending on which products or services were mentioned, or whether the post appears to be a complaint vs. a complement that may require a different response priority or special skills. Different queues may be targeted based on the source type: for example, one set of agents could be trained to monitor Twitter.RTM. and blogs, while another monitors Facebook.RTM.. See FIG. 4, par 74 - In step S455, a customer service agent receives the comment or question. Next, in step S460 the customer service agent determines whether or not the question or comment is in the appropriate queue. If the question or comment is not in the appropriate queue, control jumps to step S465 (FIG. 4 – shows “reassign to appropriate queue”) where the question or comment can be assigned to a new queue with control jumping back to step S405; Control then continues to step S490. In step S490, the response is optionally logged and optionally tagged for follow-up in step S495; see par 52 - Then, cooperating with the interaction center 200, at a specified date and time, the interaction center 200 could forward, for example, a link to an appropriate customer service agent that allows follow-up to the previously posted response.).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 and claim 5 above.

Concerning claim 7, Erhart discloses that the agent interface 224 receives responses from agents 228 (see par 52). and that computers display web pages or other electronic documents (See par 75). However, though highly suggested, Erhart does not explicitly disclose the limitations.
Bland discloses the limitations:
The system of claim 1, wherein the response function is a widget associated with a web client user interface (specification paragraph 68 - The customer response portal 300 includes a response function (or widget) in its web client user interface that acts as a broker to send agent responses through an application server which dispatches and tracks the responses to the third party communication conduit (for example Twitter, Facebook and the like).specification paragraph 109 states “If a post has been linked with a customer but the post is unrelated to the ongoing conversation or not from the customer, a user interface control (widget) allows an agent or supervisor to manually detach the post and start new conversation with the unrelated post. This same set of user interface controls allows the agent to merge two separate conversations together” – Bland – See par 80 - These basic concepts can also be extended to specialized or custom APIs with one or more of the auto response module, login module, and customer service agent navigating to the appropriate portion of the graphical user interface and entering the appropriate information, and selecting the appropriate button to facilitate one or more of login, posting of a reply, or the like (under BRI, the widget in the specification examples is some element in the user interface to allow control for responding; Bland discloses the limitation as it has a “button” for posting replies).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above. In addition, Erhart discloses that the agent interface 224 receives responses from agents 228 (see par 52). and that computers display web pages or other electronic documents (See par 75). Bland improves upon Erhart by explicitly disclosing having a portion of a graphical user interface for posting information and selecting a “button” to facilitate “posting of a reply”.  One of ordinary skill in the art would be motivated to further include having interface features (e.g. specific portion; button to facilitate posting replies) to efficiently communicate with the agents and agent interface of Erhart ‘826.

	Concerning claim 8, Erhart in combination with discloses:
The system of claim 1, wherein the response function is a widget associated with a platform hosted on the application server, the platform being configured to provide one or more customer response portal functions (Erhart ‘826 –- See par 31 - in other embodiments, the dialog system 104 and/or the social media gateway 106 are separate systems or functions executed separately from the contact center 102 and/or executed by a third party. See par 33, 43 - The dialog system 104, social media gateway 106 can be executed by a computer system such as those in conjunction with FIGS. 6 and 7. See par 78 - The system 600 may also include one or more file and or/application servers 630, which can, in addition to an operating system, include one or more applications accessible by a client running on one or more of the user computers 605, 610, 615 (the “applications” accessible by a client disclose a “platform”, as par 31, 33 indicates that the dialog system 104,  social media gateway 106 can be executed by the application server).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 and 7 above.

	Concerning claim 9, Erhart discloses:
The system of claim 1, wherein the broadcast is configured to transmit the support request to a plurality of third party communication conduits (Erhart  - See par 29 -  the network 108 can represent two or more networks, where each network is a different communication system using different communication protocols and/or formats and/or different hardware and software; See par 33 - The social media gateway 106 can include one or more components which may include hardware, software, or combination of hardware and software ; See par 34 - the social media gateway 106 can include one or more content filters 202a, 202b, and/or 202c. A content filter 202 can receive all of the messages for the contact center 102 from a social media network 112, 114, and/or 116 and eliminate or delete those messages that do not require a response).

	Concerning claim 10, Erhart discloses:
The system of claim 1, wherein the third party communication conduit is a social network (Erhart – See par 31 - in other embodiments, the dialog system 104 and/or the social media gateway 106 are separate systems or functions executed separately from the contact center 102 and/or executed by a third party. The dialog system 104 may process and receive messages. The social media gateway 106 can receive and translate messages from the one or more social media networks 112, 114, and/or 116. An embodiment of the dialog system 104 is described in conjunction with FIG. 2B. An embodiment of the social media gateway 106 is described in conjunction with FIG. 2A).

	Concerning claim 11, Erhart in combination with Bland discloses:
The system of claim 1, wherein the processor is further configured to generate an integrated conversation comprising a plurality of parts, each of the plurality of parts being received from a different third party social network communication conduit (Erhart –- See par 41 - A message aggregator 208 may also be included with the social media gateway 106. A message aggregator 208 can, in contrast to the message filter 206, combine two or more messages into a packet or grouping that is sent to the dialog system 104. Therefore, the message aggregator 208 can inter-relate or combine messages based on different information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to, or other information that may be pertinent to the dialog system 104
Bland also discloses – See par 10 - the leveraging of RSS/Atom fees or similar technology, content analysis, and contact center work distribution algorithms are leveraged to monitor the feeds from multiple sites and automatically distribute messages to appropriately skilled contact center agents; See par 61 – In particular control begins in step S200 and continues to step S205. In step S205, an interaction center is associated with one or more sources. Sources include social networking sites, discussion groups, logs, discussion forums; upon finding keywords, link forwarded from tool to interactions center, which begins receiving and aggregating various feeds; Then, in step S210, the interaction center begins receiving and aggregating the various feeds of information from the information sources).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above.

	Concerning claim 12, Erhart in combination with Bland discloses:
The system of claim 1, wherein the processor is further configured to provide a display associated with the customer response portal application configured to render (Erhart – see par 75 - These user computers 605, 610, 615 may also have any of a variety of applications, including for example, database client and/or server applications, and web browser applications. see par 75 – the user computers 605, 610, and 615 may be any other electronic device, such as a thin-client computer, Internet-enabled mobile telephone, and/or personal digital assistant, capable of communicating via a network 620 and/or displaying and navigating web pages or other types of electronic documents) the support request, the threaded history, the response (Bland – see par 75-77 – For example, in an HTML-based environment, the thread ID associated with a comment or question could be similar to the following:  http://forum.xyzforum.com/tech/will-productx-work-with-product-y.h- tml; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - upon completion of this response or answer, the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread), and the broadcast from the third party social network communication conduit (Erhart –  see par 39 - For example, the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102; See par 32 - sending a response message directly to a customer's communication device 110).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above.

	Concerning claim 13, Erhart discloses:
The system of claim 1, wherein the processor is further configured to provide a display associated with the customer response portal application configured to render (Erhart – see par 75 - These user computers 605, 610, 615 may also have any of a variety of applications, including for example, database client and/or server applications, and web browser applications. see par 75 – the user computers 605, 610, and 615 may be any other electronic device, such as a thin-client computer, Internet-enabled mobile telephone, and/or personal digital assistant, capable of communicating via a network 620 and/or displaying and navigating web pages or other types of electronic documents) an integrated conversation thread comprising the support request, the threaded history, the response (Bland – see par 75-77 – For example, in an HTML-based environment, the thread ID associated with a comment or question could be similar to the following:  http://forum.xyzforum.com/tech/will-productx-work-with-product-y.h- tml; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein; See par 78 - upon completion of this response or answer, the customer service agent could click the "post reply" button at which point the reply would be posted in the corresponding thread), and the broadcast from the third party social network communication conduit (Erhart –  see par 39 - For example, the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102; See par 32 - sending a response message directly to a customer's communication device 110).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above.
Claim 14 recites the same limitations as claim 13. Claim 14 is rejected for the same reasons.

	Concerning claim 16, Erhart discloses sending users to a website (par 44) and posting to various social networks (See par 42, 52). While suggested, Erhart does not explicitly disclose the limitations.
	Bland discloses the limitations:
The system of claim 15, wherein the response is sent using enhanced communication between the client and the another client using the response portal (Bland discloses the limitations as well –See par 44 - In general, information such as questions and comments can be derived from any of the above information sources, and in general from any endpoint(s) on the Internet including mash ups, portals, wikis, user-generated content, consumer-generated media, social media, industrial media, website(s), and the like. See par 75-77 - For example, in an HTML-based environment, the thread ID associated with a comment or question could be [see par 76]; This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) (URL with specific address also discloses a “response portal” for the communications) which can be used by the interaction center to facilitate posting of a response to a question or comment therein. More specifically, and if a login is required, a customer service agent could manually enter the login and password information provided by the login module into the appropriate form fields in the HTML page; See par 80-81 – response submitted to a “forum” that has a specific address (also disclosing a “response portal” for the communications)).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above. In addition, Erhart discloses sending users to a website (par 44) and posting to various social networks (See par 42, 52). Bland improves upon Erhart by explicitly disclosing that there are portals, forums, websites, as well as URLs for specific conversations accessible by users (See par 44, 75-77, 80-81). One of ordinary skill in the art would be motivated to further include having website/URL/portal features to efficiently improve the communication of discussion with the agents and agent interface of Erhart ‘826.

	Concerning claim 17, Erhart discloses that message filter 206 is applied to a standardized or universal format and is therefore “common” to multiple social media networks 112-116 (See par 40) as well as aggregating messages based on “the subject or the request or question asked” (See par 41). Erhart also discloses “the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102. The contact center 102 may also search for message or content on the social media network 112, 114, and/or 116” (See par 39). Erhart does not explicitly disclose the limitations.
	Bland discloses the limitations:
The system of claim 15, wherein the broadcast comprises a plurality of versions of the request, each of the plurality of versions of the request being generated in a plurality of formats (Bland – See par 13 - The analysis engine would look for duplicate posts (such as the same person making the same complaint on multiple forums) and apply appropriate treatment, e.g., ignore the duplicates, or treat it as a higher priority, and ensure a single response gets to all the sources; see par 51 - o help ensure that what appears to be a duplicate comment/question has already been answered, the analysis module 230 and AI module 240 could analyze one or more portions of the question/comment such as poster, IP address associated with the poster, subject line, content, signature, metadata, and in general any information associated with the comment/question. One or more portions of this information can be compared to information stored in knowledge base 270 with, for example, a weighting assigned that upon a certain number of these criteria matching, the determination made that the question/comment has already been responded to.).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above. In addition, Erhart discloses that message filter 206 is applied to a standardized or universal format and is therefore “common” to multiple social media networks 112-116 (See par 40) as well as aggregating messages based on “the subject or the request or question asked” (See par 41). Erhart also discloses “the contact center 102 can receive tweets from Twitter that are "broadcast" rather than addressed to the contact center 102. The contact center 102 may also search for message or content on the social media network 112, 114, and/or 116” (See par 39). Bland improves upon Erhart by explicitly disclosing that looking at complaints from “multiple forums” (See par 13) and analyzing portions of questions/comments to determine if the same question is already answered (See par 51). One of ordinary skill in the art would be motivated to further include checking complaints from multiple forums with different “portions” to efficiently improve the aggregation of messages based on “subject” in Erhart ‘826.

	Concerning claim 18, Erhart in combination with Bland discloses:
The system of claim 15, wherein the broadcast comprises a plurality of requests, each of the plurality of requests being generated using a plurality of formats, each of the plurality of formats associated with a plurality of social networks (See claim 17 above as all the citations there apply to claim 18 – moreover, Erhart discloses a plurality of social networks – See par 36 – social network API is from social network 112, 114, 116; see par 41 – aggregator 208 combines messages into groupings which can be filtered based on “subject, request or question asked”; See also Bland - each forum in Bland discloses different “social networks”.

	Concerning claim 19, Erhart discloses:
The system of claim 15, wherein the response from the client is generated as a reply to the request from the another client (Examiner notes the title of the person as “client,” agent, etc. does not impart any function on the claim and is not a patentable distinction. Nonetheless – Bland explicitly even discloses - See par 61-66 , In step S205, an interaction center is associated with one or more sources. As discussed, these sources can include one or more of logs, discussion forums, social networking sites, news feeds, web feeds, video feeds, discussion groups, sites having an API, and the like; See FIG. 2 – in S255 – answer/response posted. See par 53 – filter module can determine whether there is a type of that a user (disclosing a “client” also), such as a company, should respond to).
It would have been obvious to combine Erhart and Bland for the same reasons as claim 2 above.

	Concerning claim 20, Erhart discloses:
The system of claim 15, wherein the social customer care system is further configured to generate an integrated conversation thread comprising the request being formatted in a plurality of formats, each of the plurality of formats being associated with a social network (Erhart – See par 38 - The social media network API 204 can translate the received message into a standard formatted file. As such, each specific and particular social media network message can be translated into a standard format for use by the dialog system 104. Further, the social media network API 204 can receive a generally or standard format response message, from the dialog system 104 and translate that response into a particularly or specifically formatted response message that can be posted to the corresponding social media network 112, 114, and/or 116.
See also Bland – see par 59 - Additionally, before the response is submitted, the responsible customer service agent can cooperate with the response formulation module 260 to determine whether or not the response is in the appropriate format for the particular source to which the response will be posted; See par 64, FIG. 2 – S240 – retrieve resource information including “thread identifier” to identify the question or comment; See par 75-77 - This URL identifies the message thread by a unique ID (will-productx-work-with-product-y.html) which can be used by the interaction center to facilitate posting of a response to a question or comment therein).

Concerning claim 21, Erhart ‘826 discloses having tweets from Twitter from users (See par 39). Bland discloses users enter complaints on Twitter (See par 8). However, Erhart ‘826 and Bland do not explicitly disclose:
The system of claim 15, wherein the response function is configured to evaluate the response to determine a number of characters of the response and compare the number to a threshold associated with the social network.
Peters discloses the limitations (Peters Col. 11, lines 29-45; FIG. 3B - when the social network is Twitter.RTM., the surrogate social network message Tweet.RTM. is limited in length (e.g., 140 characters) and may be in the form of "AcctABC support (i) Search online self-help http://bit.ly/33rw3A (ii)).
It would have been obvious to combine Erhart, Bland, and Peters for the same reasons as claim 1 above.

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant’s arguments for 103 pertain to the new limitations. The arguments are moot in light of the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619